               Case 1:19-cv-01111-GSA Document 19 Filed 05/27/20 Page 1 of 3


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                        )   Case No. 1:19-cv-01111
     PHOUA HER,                                           )
10                                                        )   STIPULATION AND ORDER
                    Plaintiff,                            )   FOR EXTENSION OF TIME
11                                                        )
            vs.                                           )
12                                                        )
     ANDREW SAUL,                                         )
13   Commissioner of Social Security,                     )
                                                          )
14                                                        )   Doc. 18
                    Defendant.                            )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 2-day extension of time,
19   from May 27, 2020 to May 29, 2020, for Plaintiff to serve on defendant with Plaintiff’s Opening
20   Brief. All other dates in the Court’s Scheduling Order shall be extended accordingly.
21          This is Plaintiff’s third request for an extension of time. Good cause exists for this request.
22   In Plaintiff’s second request, it was explained that due to the pandemic Plaintiff’s Counsel was
23   operating with limited staff. As time went on, it became clear that the pandemic and shelter in
24   place orders would continue. Counsel’s office made arrangements to manage the case load with
25   fewer staff in the office. However, given the ongoing health and safety measures recommended by
26   the CDC and the number of weeks this has gone on, Counsel is experiencing extraordinary delays
27   and backlogs with both the administrative and civil court work. As a result, Plaintiff’s Counsel
28   requires additional time to brief this matter.



                                                      1
              Case 1:19-cv-01111-GSA Document 19 Filed 05/27/20 Page 2 of 3



 1          Additionally, the week of 5/10/2020, Plaintiff’s Counsel had 13 administrative hearings,
 2   13 hearing preparation appointments with claimants, 14 letter briefs and 4 Reply briefs. The week
 3   of 05/17/2020, Plaintiff’s Counsel had 9 administrative hearings, 24 hearing preparation
 4   appointments with claimants, 1 letter briefs, 1 Motion for Summary Judgment, 2 Opening briefs,
 5   and 2 reply briefs due. Each of the administrative hearings also requires administrative hearing
 6   briefs with a full summary of the medical records and legal arguments.
 7          Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
 8   and Court for any inconvenience this may cause.
 9
10
                                          Respectfully submitted,
11
12   Dated: May 26, 2020                  PENA & BROMBERG, ATTORNEYS AT LAW

13
                                      By: /s/ Jonathan Omar Pena
14
                                         JONATHAN OMAR PENA
15                                       Attorneys for Plaintiff

16
17
     Dated: May 26, 2020                  MCGREGOR W. SCOTT
18                                        United States Attorney
                                          DEBORAH LEE STACHEL
19                                        Regional Chief Counsel, Region IX
20                                        Social Security Administration

21
                                      By: */s/ Margaret Branick-Abilla
22                                       Margaret Branick-Abilla
23                                       Special Assistant United States Attorney
                                         Attorneys for Defendant
24                                       (*As authorized by email on May 26, 2020)
25
26   IT IS SO ORDERED.

27      Dated:    May 27, 2020                            /s/ Gary S. Austin
28                                                   UNITED STATES MAGISTRATE JUDGE



                                                 2
     Case 1:19-cv-01111-GSA Document 19 Filed 05/27/20 Page 3 of 3



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                3
